 

Exhibit 10.12

NOW INC.

LONG-TERM INCENTIVE PLAN

Restricted Stock Agreement

 

Grantee:

_____________

Date of Grant:

_____________

Number of Restricted  Shares Granted:

_____________

1.Notice of Grant.  NOW Inc. (the “Company”) is pleased to notify you that you
have been granted the above number of restricted shares of Common Stock
(“Restricted Stock”) of the Company pursuant to the NOW Inc. Long-Term Incentive
Plan (the “Plan”), subject to the terms and conditions of the Plan and this
Agreement.

2.Vesting of Restricted Stock.  Subject to the further provisions of this
Agreement, the shares of Restricted Stock shall become vested in accordance with
the following schedule:

 

NUMBER OF FULL YEARS

VESTED

PERCENTAGE

Less than 3 years

0%

3 years or more

100%

 

Distributions on a share of Restricted Stock may be held by the Company without
interest until the Restricted Stock with respect to which the distribution was
made becomes vested or is forfeited and then paid to you or forfeited, as the
case may be.  

 

 

 

 

--------------------------------------------------------------------------------

 

Notwithstanding the above vesting schedule, but subject to the further
provisions hereof, upon the occurrence of any of the following events the shares
of Restricted Stock shall vest as provided below:

(a)Change of Control.  The shares of Restricted Stock shall become fully vested
upon your Involuntary Termination.  As used in this paragraph, "Involuntary
Termination" means your termination from employment with the Company on or
within twelve months following a Change of Control that is either (i) initiated
by the Company for reasons other than (a) your gross negligence or willful
misconduct in the performance of your duties with the Company or (b) your final
conviction of a felony or a misdemeanor involving moral turpitude, or (ii)
initiated by you after (a) a reduction by the Company of your authority, duties
or responsibilities immediately prior to the Change of Control (excluding for
this purpose (A) an insubstantial reduction of such authorities, duties or
responsibilities or an insubstantial reduction of your offices, titles and
reporting requirements, or (B) an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by you), (b) a reduction of your base salary or
total compensation as in effect immediately prior to the Change of Control
(total compensation means for this purpose: base salary, participation in an
annual bonus plan, and participation in a long-term incentive plan), or (c) your
transfer, without your express written consent, to a location which is outside
the general metropolitan area in which your principal place of business
immediately prior to the Change of Control may be located or the Company's
requiring you to travel on Company business to a substantially greater extent
than required immediately prior to the Change of Control.  The term “Change of
Control” shall mean:  (i) the Company completes the sale of assets having a
gross sales price which exceeds 50% of the consolidated total capitalization of
the Company (consolidated total stockholders’ equity plus consolidated total
long-term debt as determined in accordance with generally accepted accounting
principles) as at the end of the last full fiscal quarter prior to the date such
determination is made; or (ii) any corporation, person or group within the
meaning of Section 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Act”), becomes the beneficial owner (within the meaning of Rule
13d-3 under the Act) of voting securities of the Company representing more than
30% of the total votes eligible to be cast at any election of directors of the
Company.

For purposes of this Agreement, “employment with the Company” shall include
being an employee or a director of, or a consultant to, the Company or
Subsidiary.

The provisions of any written employment or severance agreement between you and
the Company concerning the vesting of Restricted Stock are incorporated hereby
and made a part of this Agreement.

All shares of Restricted Stock that are not vested on your termination of
employment for any reason other than as provided in (a) above shall be
automatically cancelled and forfeited without payment upon your termination.

3.Custody of Restricted Stock; Ownership Rights.  Upon vesting and satisfying
all applicable tax withholding obligations, the Company shall cause a
certificate or certificates to be

 

2

--------------------------------------------------------------------------------

 

issued without legend (except for any legend required pursuant to applicable
securities laws or any other agreement to which you are a party) in your name
evidencing the shares of Restricted Stock that have vested.  Prior to the
satisfaction of such vesting conditions or the occurrence of such events, the
Restricted Stock is not transferable and shall be held in trust by the Secretary
of the Company or such other depository as may be designated by the Committee as
a depository for safekeeping until the forfeiture of such Restricted Stock
occurs or the vesting of the shares pursuant to the terms of the Plan and this
Agreement.  In the Company’s sole discretion, the Restricted Stock may be
evidenced by an electronic book entry account in your name created by the
Company’s stock transfer agent.  No physical certificates evidencing the
Restricted Stock will be issued to you until the satisfaction of all vesting
conditions set forth herein and the satisfaction of all applicable tax
withholding obligations.  You shall, if required by the Committee, deliver to
the Company a stock power, endorsed in blank, relating to the Restricted
Stock.  Subject to the restrictions set forth herein, you are entitled to all
voting and ownership rights applicable to the Restricted Stock, including the
right to receive any dividends that may be paid on Restricted Stock, whether or
not vested.

4.Nontransferability of Restricted Stock.  You may not sell, transfer, pledge,
exchange, hypothecate or dispose of shares of Restricted Stock in any manner
otherwise than by will or by the laws of descent or distribution.  A breach of
these terms of this Agreement shall cause a forfeiture of the shares of
Restricted Stock.

5.Entire Agreement; Governing Law.  These shares of Restricted Stock are granted
under and governed by the terms and conditions of the Plan and this
Agreement.  In the event of any conflict between the Plan and this Agreement,
the terms of the Plan shall control.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Agreement.  The
Plan is incorporated herein by reference.  The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and you with respect to the subject matter hereof, and
may not be modified adversely to your interest except by means of a writing
signed by the Company and you.  This Agreement is governed by the internal
substantive laws, but not the choice of law rules, of the state of Texas.

6.Withholding of Tax.  To the extent that the grant or vesting of Restricted
Stock results in the receipt of compensation by you with respect to which the
Company or a Subsidiary has a tax withholding obligation pursuant to applicable
law, you shall deliver to the Company or the Subsidiary such amount of money as
the Company or the Subsidiary may require to meet its withholding obligations
under such applicable law.  At the Company’s option and in its sole discretion,
it may withhold a number of Shares that would otherwise be delivered on vesting
that have an aggregate Fair Market Value that does not exceed the amount of
taxes to be withheld, in lieu of you delivering such amount of money, to meet
your tax withholding obligations. No delivery of unrestricted Shares shall be
made under this Agreement until you have satisfied in full the applicable tax
withholding requirements of the Company or Subsidiary.

7.Forfeiture in Certain Circumstances (“Clawback”). The Committee may, at its
sole discretion, terminate this Award if it determines that the recipient of the
Award has engaged in material misconduct.  For purposes of this Clawback
provision, material misconduct includes conduct adversely affecting the
Company’s financial condition, results of operations, or conduct

 

3

--------------------------------------------------------------------------------

 

which constitutes fraud or theft of Company assets, any of which require the
Company to make a restatement of its reported financial statements.  The
Committee may also specify other conduct requiring the Company to make a
restatement of its publicly reported financial statements as constituting
material misconduct in future Award Agreements.  If any material misconduct
results in any error in financial information used in the determination of
compensation paid to the recipient of an Award and the effect of such error is
to increase the payment amount pursuant to an Award, the Committee may also
require the recipient to reimburse the Company for all or a portion of such
increase in compensation provided in connection with any such Award.  In
addition, if there is a material restatement of the Company’s financial
statements that affects the financial information used to determine the
compensation paid to the recipient of the Award, then the Committee may take
whatever action it deems appropriate to adjust such compensation.

 

 

4